Appeal from an order of the Supreme Court, Cayuga County (Mark A. Fandrich, A.J.), entered September 28, 2006 in a personal injury action. The order denied plaintiffs motion for partial summary judgment on the issue of liability.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the motion is granted.
Memorandum: Plaintiff commenced this action seeking damages for injuries she sustained when a vehicle operated by Pauline A. Dressier (defendant) and owned by defendant The Salvation Army collided with a vehicle in which plaintiff was a passenger. Supreme Court erred in denying plaintiffs motion for partial summary judgment on the issue of liability. The record establishes that the accident occurred when defendant was exiting a parking lot onto a roadway, in an attempt to cross several lanes of traffic. Defendant failed to see the approaching vehicle in which plaintiff was a passenger, however, and she collided with the passenger side of the vehicle, where plaintiff was *1367seated. We conclude that plaintiff met her initial burden on the motion with respect to defendant by establishing that defendant failed to yield to traffic on the roadway, in violation of Vehicle and Traffic Law § 1143, and that the violation was a proximate cause of the accident. Plaintiff also thus met her initial burden with respect to defendant The Salvation Army by establishing that it was vicariously liable as the owner of the vehicle (see § 388). Defendants failed to submit the requisite evidentiary proof in admissible form sufficient to raise an issue of fact to defeat the motion (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]), inasmuch as they failed to submit any evidence that defendant was not negligent or that any negligence on defendant’s part was not a proximate cause of the accident. Present—Martoche, J.P., Centra, Peradotto, Green and Pine, JJ.